Opinion of the Court
Robert E. Quinn, Chief Judge:
A general court-martial convicted the accused of larceny and housebreaking, in violation of Articles 121 and 130, Uniform Code of Military Justice, respectively, 10 USC §§ 921, 930. The specification of the latter offense alleges that the accused unlawfully entered “a railroad box car” of the British Railways with intent to commit larceny therein. On this appeal, the accused contends the specification does not allege an offense in violation of Article 130 because a railroad boxcar is not *375a “structure” as that word is used in the article.
In United States v Taylor, 12 USCMA 44, 30 CMR 44, the Court held that a large cargo-carrying aircraft was not a structure within the meaning of Article 130. In its opinion, the Court contrasted the aircraft with a railway car, and pointed out that Congress did not intend the two to be “members of the same class.” Implicit in the discussion is the conclusion that a railroad freight car is, as the Manual for Courts-Martial indicates, a “structure” within Article 130. Manual for Courts-Martial, United States, 1951, paragraph 209, page 375. The specification is, therefore, legally sufficient. Accordingly, the decision of the board of review is affirmed.
Judge Latimer concurs.